Order entered August 8, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00462-CV

         SIG-TX ASSETS, LLC D/B/A LINCOLN FUNERAL HOME, Appellant

                                             V.

           BEATRICE SERRATO, INDIVIDUALLY, BEATRICE SERRATO,
               AS MOTHER AND NEXT FRIEND OF M.S., A CHILD,
              PHILLIP SERRATO, AND SYLVIA RAMIREZ, Appellees

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-17-17209

                                         ORDER
       Before the Court is appellant’s August 6, 2018 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and extend the time to August 15, 2018.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE